         Case 2:20-cv-00697-JMG Document 65 Filed 03/22/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

TIFFANY ADAMS, on behalf of herself       :
and those similarly situated,             :
                       Plaintiff,         :
                                          :
                  v.                       :                  Civil No. 2:20-cv-00697-JMG
                                          :
PARTS DISTRIBUTION XPRESS, INC., et al., :
                  Defendants.             :
__________________________________________

                                              ORDER

       AND NOW, this 22nd day of March, 2021, upon consideration of defendants’ motion to

compel arbitration and motion to dismiss amended complaint for failure to state a claim (ECF

No. 16), plaintiff’s response in opposition (ECF No. 23), defendants’ notice of supplemental

authority (ECF No. 30) and reply (ECF No. 17), and plaintiff’s notices of supplemental authority

(ECF Nos. 34, 37, 63) and sur-reply (ECF No. 33), and any attached exhibits, it is hereby

ORDERED as follows:

   1. The defendants’ motion to compel arbitration (ECF No. 16) is GRANTED.

   2. The defendants’ request to dismiss the amended complaint for failure to state a claim

       (ECF No. 16) is DENIED as moot.

   3. Plaintiff shall SUBMIT this dispute to arbitration in accordance with the terms of June 9,

       2018, arbitration agreement.

   4. The action is STAYED pending the completion of arbitration proceedings. The parties

       shall file joint reports every sixty days, updating the Court as to the status of the

       arbitration proceedings.
     Case 2:20-cv-00697-JMG Document 65 Filed 03/22/21 Page 2 of 2




5. The pending motion for conditional certification (ECF No. 46) is DENIED as moot.


                                                    BY THE COURT:


                                                    /s/ John M. Gallagher
                                                    JOHN M. GALLAGHER
                                                    United States District Court Judge
